Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 1 of 18 PAGEID #: 1120




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KIM L. KENT

              Plaintiff,                 :

 v.                                              Case No. 2:19-cv-4306
                                                 Judge Sarah D. Morrison
                                                 Magistrate Judge Kimberly A. Jolson
 OHIO DEPARTMENT OF
 YOUTH SERVICES.,                        :

               Defendant.

                               OPINION AND ORDER

      This matter is before the Court on the Motion for Summary Judgment filed

by Defendant Ohio Department of Youth Services. (ECF No. 32). Plaintiff Kim L.

Kent filed a Memorandum Contra to the Motion (ECF No. 36), and the Defendant

filed a Reply (ECF No. 37). Easton’s Motion is ripe for decision.

I.    STATEMENT OF FACTS

      Ms. Kent, a black woman, has a bachelor’s degree and master’s degree. (ECF

No. 23, Kent Depo, PageID 120–121, 240). She has worked for Defendant since

2000. (ECF No. 23, Kent Depo, PageID 133–34). She first worked as regional

administrator in Cincinnati responsible for parole officers and their supervisors as

they handled case management for juvenile offenders, before moving to Columbus

to be a parole services manager. (Id., PageID 142–44). In 2006, Kent became the

Director of the Department’s Training Academy, serving in that role until 2010

when she was asked to move to another position. (Id., PageID 145–150). Although



                                             1
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 2 of 18 PAGEID #: 1121




she was surprised to be asked to move, she became a Re-Entry Administrator.

(Id.). As a Re-Entry Administrator, Ms. Kent was responsible for community

reintegration programs and related work for juvenile offenders. (Id., PageID 150–

52).

       In 2015, Defendant revoked Kent’s unclassified appointment as Re-Entry

 Administrator due to something that occurred at a conference in New York. (Id.,

 PageID 153–58). In response, Kent exercised her “fallback rights” 1 to return to the

 classified position of Human Services Program Administrator 3, with a working

 title of Policy Administrator. (Id., PageID 161–64). Kent is currently serving in

 this role and is responsible for policy review and development. (Id., PageID 164).

       As Policy Administrator, Kent reports to Yolanda Frierson. (Id., PageID 140–

41). However, because her job responsibilities include development of Department

policy, Ms. Kent also works directly with Assistant Director Julie Walburn. (Id.,

PageID 141, 274).

       In 2018, Kent applied for the position of Training Manger at Defendant’s

Training Academy. (Id., PageID 196–97). However, Defendant hired two white men

(Darrin Kreis and William Stout) into the Training Manager role. (Id., PageID 107).

       Defendant’s Hiring Processes

       Defendant is the state agency charged with running the juvenile corrections

system for the State of Ohio. It houses and educates juvenile offenders, ages ten to



       1Fallback rights are the rights of an unclassified civil service employee losing
her unclassified position to return to the last classified position that she held, if any,
with the Defendant.
                                            2
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 3 of 18 PAGEID #: 1122




twenty-one, who have been adjudicated and committed by a juvenile court. As part

of its responsibilities, Defendant operates a Training Academy for new and current

staff. The Training Academy trains on a variety of topics, including courses on the

supervision of youth, youth rights, security procedures, trauma informed care, first

aid and CPR, suicide prevention and assessment, and the appropriate use of force.

(ECF No. 32–1, Stout Decl., ¶ 4).

      Defendant’s workforce is comprised of both classified and unclassified civil

servants and it has different processes for hiring for each. Ohio Rev. Code § 124.11;

ECF No. 24, Moore Depo, PageID 477. Unclassified employees are appointed and

serve at the discretion of the Director, who is the appointing authority for the

Department. See, e.g., McClain v. Northwest Community Corr. Ctr. Judicial Corr.

Bd., 440 F.3d 320, 330 (6th Cir. 2006); (ECF No. 24, Moore Depo, PageID 467–68;

Ohio Rev. Code § 5139.01(B)). Vacancies for unclassified positions are not required

to be posted and there are no requirements that candidates be interviewed. (ECF

No. 24, Moore Depo, PageID 477; ECF No. 23, Kent Depo, PageID 242–45, 260).

Classified positions must be posted, and interviews must be conducted. (ECF No.

24, Moore Depo, PageID 477).

      The Training Program Manager Positions

      During the administration of former Ohio Governor John Kasich, Defendant

began operating under a “Shared Services” plan to share human resources and

other administrative services with the Ohio Department of Rehabilitation and

Correction (“ODRC”). (ECF No. 23, Kent Depo, PageID 185–86; ECF No. 24,



                                          3
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 4 of 18 PAGEID #: 1123




PageID 462). Pursuant to the Shared Services plan, Defendant and ODRC began

operating one Office of Human Resources that served both entities; Edward Banks

oversaw those services for both agencies. (ECF No. 29, Banks Depo, PageID 684–85,

694; ECF No. 23, Kent Depo, PageID 185–86).

      The Shared Services plan led to changes in Defendant’s Training Academy.

First, the then-Director of the Training Academy (Ursel McElroy) accepted a new

position. (ECF No. 23, Kent Depo, PageID 185; ECF No. 28, Walburn Depo, PageID

648–49). With Ms. McElroy’s departure, Defendant restructured the Academy with

two lower-level positions reporting to an ODRC staff person. (ECF No. 28, Walburn

Depo, PageID 648–49). Ernie Moore, who was the Superintendent/Director of

ODRC’s Training Academy, became the Superintendent of Defendant’s Training

Academy. (ECF No. 24, Moore Depo, PageID 462–63, 494). When Moore took on this

dual role, Defendant created two “Training Program Manager” unclassified service

positions in pay range 14 to report to Mr. Moore. (Id., PageID 473–75; ECF No. 28,

Walburn Depo, PageID 648–49; ECF No. 23–1, Kent Depo, PageID 370–71).

      The Training Program Manager positions were posted 2 in June 2018. (ECF

No. 23–1, Kent Depo, PageID 370–71). In response, the Department received many

applications. (ECF No. 24, Moore Depo, PageID 487). Defendant’s Office of Human

Resources performed an initial screen to determine which current employee

candidates met the minimum qualifications for the positions. (Id.). Ms. Kent and


      2Defendant   was not required to post the positions because they were
unclassified but, according to Mr. Moore, they wanted to “test the waters to see who
was interested in the job.” (ECF No. 24, Moore Depo, PageID 486).

                                         4
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 5 of 18 PAGEID #: 1124




Darrin Kreis were both in the screening results. Mr. Moore reviewed the screening

results and spoke with several others in the agency about the candidates, including

Ms. McElroy 3 and former Assistant Director Damita Peery. 4 (Id., PageID 484–87).

      Moore then met with Defendant’s senior leadership, including then-Director

Harvey Reed (the appointing authority), Assistant Director Walburn, Mr. Banks,

and Robin Gee (personnel administrator). (Id., PageID 502; ECF No. 29, Banks

Depo, PageID 685–87). At that meeting, Moore read aloud the names of the

candidates who were in the screening results to get Director Reed’s thoughts on the

candidates. (ECF No. 24, Moore Depo, PageID 502–03; ECF No. 29, Banks Depo,

PageID 687–89). Mr. Moore also shared the information that he had learned from

Ms. McElroy and Ms. Peery about the candidates. (ECF 32–3, Moore Decl., PageID

1088, ¶ 11). When Moore read Darren Kreis’s name, all agreed that he was a good

candidate for the Training Program Manager position. (ECF No. 24, Moore Depo,

PageID 505–07). Other than Kreis, there were no candidates from the screening

results that the group felt would be right for the open positions. (Id.). Specifically,

as to Ms. Kent, “there was a mutual agreement that she wasn’t suitable for the

position.” (ECF No. 28, Walburn Depo, PageID 656).


      3McElroy   “highly recommended” Kreis and another Training Academy
employee who had not applied, William Stout. (ECF No. 24, Moore Depo, PageID
508–09; ECF No. 29, PageID 690–91). At the same time, McElroy expressed
concerns about Kent’s performance when she had served as Training Academy
Director. (ECF No. 32–2, McElroy Decl., PageID 1084–86, ¶ 9).
       4Peery recommended Kreis and thought he would do well based on her

 working knowledge of him and his ability. (ECF No. 24, Moore Depo, PageID 488–
 89). Peery did not recommend Kent for the Training Program Manager positions.
 (Id., PageID 498).

                                            5
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 6 of 18 PAGEID #: 1125




      After concluding that Director Reed would approve Kreis as a candidate but

not anyone else in the screening results, the Director, Moore, Walburn, Banks, and

Gee discussed other employees who did not apply but they believed might be good

candidates. (ECF No. 24, Moore Depo, PageID 507–08). Moore shared that Ms.

McElroy had “highly recommended” Kreis and another Training Academy employee,

William Stout. (Id., PageID 508–09; ECF No. 29, PageID 690–91). The group agreed

that Moore would contact Mr. Stout about the second position. (ECF No. 24, Moore

Depo, PageID 508–11; ECF No. 29, Banks Depo, PageID 691).

      Moore subsequently asked Mr. Stout whether he would be interested in a

Training Program Manager position. (ECF No. 24, Moore Depo, PageID 511–12).

After some discussion, Mr. Stout indicated that he was. (ECF No. 32–2, Stout Decl.,

PageID 1084, ¶ 10). Mr. Stout then submitted his resumé and completed an official

application for the position. (ECF No. 24, Moore Depo, PageID 511–12; ECF No. 25–

1, Stout Depo, PageID 592–98).

      On August 2, 2018, Moore notified Ms. Kent she had not been selected for

either Training Program Manager position. (ECF No. 23, Kent Depo, PageID 210–

11; ECF No. 23–1, Kent Depo, PageID 395). Specifically, Mr. Moore emailed her

stating:

      Kim,
      I wanted to let you know that I have selected and submitted two
      names for the vacant positions at the academy.
      Your experience and credentials were very impressive, but at the end
      of the day I chose to go with two candidates that currently work at the
      academy.




                                         6
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 7 of 18 PAGEID #: 1126




      This will help boost the morale of the academy staff as well as allow us
      to bring in new staff at the PR12 level to bring new ideas and
      experiences.
      I thought this was the best move for us and the agency.
      Thanks for your interest in coming back into training,
      Ernie

(Id.). The next week, Defendant announced that Kreis and Stout had been placed

into Training Program Manager roles. (Id., PageID 396).

      Kreis’s and Stout’s Qualifications

      At the time of his selection for one of the positions at issue, Mr. Kreis had

been employed by the Department since 2007 and had been administering the

Training Academy’s pre-service training program for new hires for six years. (ECF

No. 26–1, Kreis Depo, PageID 616–22). Among other things, he had worked with

Training Academy Director McElroy to train every new DYS employee and had

updated the pre-service curriculum. (ECF No. 32–2, McElroy Decl., PageID 1084, at

¶ 6). Prior to joining the Training Academy, Mr. Kreis had been a Juvenile

Corrections Officer. (ECF No. 26–1, Kreis Depo, PageID 618). Mr. Kreis holds

associate’s degrees in Police Science and in Corrections. (Id., PageID 616–22).

      Mr. Stout has worked for Defendant since 1996. (ECF No. 25, Stout Depo,

PageID 583–84). He has a bachelor’s degree in Criminal Justice. (ECF No. 25–1,

Stout Depo, PageID 595). When he applied for the Training Program Manager

position, Mr. Stout was a Program Administrator 2 at the Training Academy and

was responsible for training Department employees on the Department’s Use of

Force Program and other topics. (Id., PageID 594). He had previously served as a




                                          7
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 8 of 18 PAGEID #: 1127




training officer at Defendant’s Circleville Juvenile Correctional Facility. (Id.,

PageID 595).

II.    PROCEDURAL BACKGROUND

       Ms. Kent filed a discrimination charge with the Equal Employment

Opportunity Commission and received a Right to Sue letter dated July 9, 2019.

(ECF No. 23, PageID 226, 235–36). She then filed this action on September 27,

2019, asserting claims for race discrimination and gender discrimination against

Defendant. (ECF No. 1, Compl.).

III.   STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant has the burden of establishing there are no genuine

issues of material fact, which may be achieved by demonstrating the nonmoving

party lacks evidence to support an essential element of its claim. Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v. Pickrel, Schaeffer & Ebeling Co.,

12 F.3d 1382, 1388–89 (6th Cir. 1993). The burden then shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed. R. Civ. P.

56). When evaluating a motion for summary judgment, the evidence must be viewed

in the light most favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398

U.S. 144, 157 (1970).

       A genuine issue exists if the nonmoving party can present “significant

probative evidence” to show that “there is [more than] some metaphysical doubt as
                                            8
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 9 of 18 PAGEID #: 1128




to the material facts.” Moore v. Philip Morris Cos., 8 F.3d 335, 339–40 (6th Cir.

1993). In other words, “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. See also Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (concluding that

summary judgment is appropriate when the evidence could not lead the trier of fact

to find for the nonmoving party).

IV.   ANALYSIS

      Kent asserts Defendant violated Title VII and Ohio Rev. Code Chapter 4112

by discriminating against her based upon her race and gender.

      Title VII makes it illegal “for an employer—to . . . discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin

. . . .” 42 U.S.C.S. § 2000e–2(a). Similarly, R.C. 4112.02 states:

      [i]t shall be an unlawful discriminatory practice: (A) [f]or any
      employer, because of the race, color, religion, sex, national origin,
      handicap, age, or ancestry of any person, * * * to discriminate against
      that person with respect to hire, tenure, terms, conditions, or privileges
      of employment, or any matter directly or indirectly related to
      employment.

Because the Sixth Circuit has recognized that the standards for Title VII and Ohio

Rev. Code § 4112 claims are the same, the Court will address these claims together.

Laderach v. U-Haul, 207 F.3d 825, 828 (6th Cir. 2000).

      The Court must first determine whether Ms. Kent’s race and gender

discrimination claims should be analyzed under a mixed-motive or single-motive

analysis. A mixed-motive analysis applies to cases “where an adverse employment

                                           9
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 10 of 18 PAGEID #: 1129




 decision was the product of a mixture of legitimate and illegitimate motives.” Wexler

 v. White’s Fine Furniture, Inc., 317 F.3d 564, 571 (6th Cir. 2003) (citing Price

 Waterhouse v. Hopkins, 490 U.S. 228, 247 (1989)). A plaintiff triggers mixed-motive

 analysis by giving notice of bringing such claims. Spees v. James Marine, Inc., 617

 F.3d 380, 390 (6th Cir. 2010); see also Bartlett v. Gates, 421 F.Appx. 485, 488 n. 1

 (6th Cir. 2010) (mixed-motive standard “only applies when plaintiffs provide notice

 of mixed motive claims”). This treatment can be triggered expressly by invoking the

 mixed-motive analysis or impliedly through use of the motivating factor test in the

 complaint and responsive pleadings. Spees, at 390 (plaintiff gave adequate notice of

 mixed-motive claim by alleging pregnancy was a motivating factor and specifying

 she was bringing mixed-motive claims in a footnote in her motion for summary

 judgment); cf. Hashem-Younes v. Danou Enters. Inc., 311 F.Appx. 777, 779 (6th Cir.

 2009) (affirming district court’s application of the McDonnell Douglas framework

 where the plaintiff failed to raise a mixed-motive claim in her complaint or in her

 response to the defendants’ summary judgment motion, and the record was “utterly

 silent as to mixed motives”).

       Here, because Ms. Kent has argued that racial and gender discrimination were

 the sole motivating factors behind Defendant’s failure to promote her and she did not

 present any direct evidence of discrimination, the Court will utilize the McDonnell

 Douglas burden-shifting framework when considering her claims. (See, ECF No. 1,

 Compl., PageID 3) (“The only reason that Plaintiff was not selected was because she

 was black or female.”); ECF No. 36, Memo Contra, PageID 1104 (acknowledging that



                                           10
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 11 of 18 PAGEID #: 1130




 there is no direct evidence of discrimination).

       To succeed on her claims of discrimination, Ms. Kent has the burden of

 establishing a prima facie case, by a preponderance of the evidence, that she: (1)

 was a member of a protected class; (2) applied for and did not receive a position; (3)

 was qualified for the position; and (4) was rejected in favor of a similarly situated

 applicant outside her protected class or was otherwise treated differently than such

 an applicant. White v. Baxter Healthcare Corp., 533 F.3d 381, 391 (6th Cir. 2008);

 Jenkins v. Foot Locker Inc., 598 F.App’x 346, 349 (6th Cir. 2015). If she proves her

 prima facie case, the burden shifts to Defendant to offer evidence of a legitimate,

 non-discriminatory reason for the hiring decision. Id. If Defendant meets its burden,

 the burden then shifts back to Ms. Kent to demonstrate that the reason articulated

 was not the true reason, but merely a pretext for discrimination. Id. The ultimate

 burden of persuasion remains throughout this analysis on the plaintiff. See Texas

 Dep’t of Comty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

       A.     Plaintiff’s Prima Facie case

       Defendant concedes that Ms. Kent meets the first three elements of her

 prima facie case but argues that she cannot establish that she was rejected in favor

 of similarly situated applicants outside her protected class, or that she was

 otherwise treated differently than such applicants. (ECF No. 32, PageID 1073). To

 satisfy the fourth element of this test, Ms. Kent must prove that she and the two

 persons hired were “similarly situated in all respects.” Peltier v. United States, 388

 F.3d 984, 987 (6th Cir. 2004).



                                           11
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 12 of 18 PAGEID #: 1131




        In response, Ms. Kent argues that Mr. Moore was the person who

  recommended the candidates to Director Reed and Mr. Moore “was aware of” the

  candidate’s race and gender, there was no discussion of the qualifications of the

  candidates at the meeting, and there is no information from Director Reed

  regarding the basis for his decision. (ECF No. 36, Memo Contra, PageID 1102–04).

  As to her prima facie case, she claims that she has met her burden because she,

  Kreis, and Stout all met the minimum qualifications for the open positions. (Id.,

  PageID 1106).

        The evidence submitted by Ms. Kent confirms that she and the two selected

  candidates all met the minimum qualifications for the Training Program Manager

  positions. That evidence alone, however, is insufficient to demonstrate that they

  were “similarly situated” in all respects. In fact, although all met the minimum

  requirements for the positions, Defendant has produced undisputed evidence that

  the candidates’ backgrounds, work experiences, and references distinguished the

  qualifications of Kreis and Stout from Ms. Kent. First, both Kreis and Stout were

  working at the Training Academy when they applied for Manager positions. Not

  only was Ms. Kent not working at the Training Academy when the hiring decision

  was made, she had previously served as the Director of the Training Academy but

  had been moved away from the Academy. (ECF No. 23, Kent Depo, PageID 149–

  50). Second, both Kreis and Stout had positive recommendations from the

  outgoing Director of the Training Academy (ECF No. 24, Moore Depo, PageID 509;

  ECF No. 32–2, McElroy Decl., PageID 1084–86, ¶¶ 5, 11, 14); not only was Kent



                                          12
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 13 of 18 PAGEID #: 1132




  not recommended, the outgoing Director expressed concerns about Kent’s

  performance and prior time serving as Training Academy Director. (ECF No. 32–

  2, McElroy Decl., PageID 1084–86, ¶ 9). Third, both Kreis and Stout had previous

  experience working within the Defendant’s correctional facilities (experience that

  Ms. Kent did not have), which made them relatable to the staff that they trained

  and added credibility to the training. (ECF No. 32–2, McElroy Decl., PageID

  1084–86, ¶ 8). Finally, there were questions about Ms. Kent’s performance in her

  then-current position as Policy Administrator 5 (ECF No. 28, Walburn Depo,

  PageID 657–58), while Mr. Kreis had distinguished himself in his then-current

  position administering the Training Academy’s pre-service training program for

  new hires. (ECF No. 32–2, McElroy Decl., PageID 1084–86, ¶¶ 6–8; ECF No. 32–

  3, Moore Decl., PageID 1087–88, ¶ 9). Mr. Stout similarly had “gained the respect

  and trust of [Defendant’s] training managers and the training officers.” (ECF No.

  32–2, McElroy Decl., PageID 1084–86, ¶¶ 7–8).

        Thus, though all three candidates were at least minimally qualified for the

  Management positions, it cannot be said that they were similarly situated. Ms.

  Kent has not established that she was rejected in favor of similarly situated

  applicants outside her protected class and Defendant is entitled to summary

  judgment.


       5Assistant Director Walburn was “not satisfied” with Kent’s work
 performance in her current policy administrator role. (ECF No. 28, Walburn Depo,
 PageID 657–58). Walburn also did not believe that Kent had the necessary skills,
 leadership, and ownership necessary for the Training Program Manager positions.
 (Id., PageID 658).

                                          13
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 14 of 18 PAGEID #: 1133




       B.     Defendant’s legitimate, non-discriminatory reason

       Even if Ms. Kent had been able to satisfy her prima facie burden, Defendant

  has produced legitimate non-discriminatory reasons for failing to hire her as one

  of the Training Academy Managers. Once the plaintiff meets her prima facie

  burden, the burden then shifts to the employer to produce a legitimate non-

  discriminatory reason for failing to hire the plaintiff for the position sought.

  Provenzano v. LCI Holding, Inc., 663 F.3d 806, 812 (6th Cir. 2011). This burden is

  one of production, not persuasion; it “can involve no credibility assessment.”

  St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 509 (1993).

        As Defendant told Ms. Kent at the time of its decision, it chose to select two

  candidates that were working at the Training Academy at the time of hiring.

  (ECF No. 23–1, PageID 395). The thought was that it would boost morale of the

  Training Academy staff to promote from within and would allow them to bring in

  new staff at Kreis’s and Stout’s previous lower-level positions. (Id.).

       C.     Defendant’s reason was not merely pretext for discrimination

       Now Ms. Kent must show that a genuine issue of material fact exists as to

 whether Defendant’s proffered reasons were pretext for discrimination. To avoid

 summary judgment, a plaintiff must produce sufficient evidence from which a jury

 could reasonably reject the defendant's explanation of why it did not promote her.

 Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009) (citing Mickey v. Zeidler

 Tool & Die Co., 516 F.3d 516, 526 (6th Cir. 2008)).




                                            14
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 15 of 18 PAGEID #: 1134




        A court “may not reject an employer’s explanation [of its action] unless there

  is sufficient basis in the evidence for doing so.” Gray v. Toshiba Am. Consumer

  Prods., 263 F.3d 595, 600 (6th Cir. 2001). The evidence must suggest that the

  employer acted for discriminatory reasons. See Braithwaite v. Timken Co., 258 F.3d

  488, 493 (6th Cir. 2001).

       To show pretext, Ms. Kent may establish that Defendant’s proffered reasons:

 (1) had no basis in fact, (2) did not actually motivate the employer’s action, or (3)

 was insufficient to motivate the employer’s action. Tingle v. Arbors at Hilliard, 692

 F.3d 523, 530 (6th Cir. 2012). These three categories are a “convenient way of

 marshaling evidence and focusing it on the ultimate inquiry”—did Defendant

 promote Kreis and Stout for the stated reasons or not? Id. (internal quotation marks

 omitted).

       Ms. Kent makes two arguments that relate to pretext. First, she argues that

 then-Director Reed was the decision maker, and he did not know that she had

 applied for the Program Manager position. (ECF No. 36, Memo Contra, PageID

 1106–07). However, while it is true that Director Reed testified that he did not

 know she had applied, it does not logically follow that the reasons given for the

 promotion of Kreis and Stout were not legitimate. Director Reed testified that he

 “[m]ore than likely” approved promoting Kreis and Stout “as a procedural matter.”

 (ECF No. 27, Reed Depo, PageID 629). Reed, as the appointing authority, relied on

 information provided to him by the Department’s senior leadership in selecting

 Kreis and Stout to fill the positions. (Id.; ECF No. 24, Moore Depo, PageID 502–04;



                                            15
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 16 of 18 PAGEID #: 1135




 ECF No. 32–3, Moore Decl., PageID 1088, ¶ 8; ECF No. 28, Walburn Depo, PageID

 660–62). Mr. Moore made a hiring recommendation to Director Reed with input

 from Assistant Director Walburn and Mr. Banks. (ECF No. 32–3, Moore Decl.,

 PageID 1088, ¶¶ 8–11; ECF No. 24, Moore Depo, PageID 507; ECF No. 28, Walburn

 Depo, PageID 662–63). Moore, Walburn and Banks testified regarding the work Mr.

 Moore did to review the candidates and the meeting they had with Director Reed to

 discuss the candidates. At that meeting, they discussed that the outgoing Director

 of Defendant’s Training Academy “highly recommended” Kreis and Stout but not

 Kent. (ECF No. 24, Moore Depo, PageID 509). Moore favored Kreis because Kreis

 was already overseeing the Training Academy’s pre-service training program. (ECF

 No. 32–3, Moore Decl., PageID 1088, ¶ 9). Assistant Director Walburn was not

 happy with Kent’s performance. (ECF No. 28, Walburn Depo, PageID 657–58). And,

 after a discussion of the candidates, “there was a mutual agreement that [Kent]

 wasn’t suitable for the position.” (ECF No. 28, Walburn Depo, PageID 656).

       Her second argument relating to pretext is that she had more education than

 the two selected candidates and that there was no evidence that morale was an

 issue at the Training Academy (and, if there was a morale issue, promoting her

 would have boosted morale as well). (ECF No. 36, Memo Contra, PageID 1107). As

 to this argument, evidence about the applicants’ qualifications is certainly relevant

 to the question of pretext. See, e.g., Burdine, 450 U.S. at 259 (finding that “the

 qualifications of the applicants ... may be probative of whether the employer's

 reasons are pretexts for discrimination.”). As the Sixth Circuit stated:



                                           16
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 17 of 18 PAGEID #: 1136




       In the case in which a plaintiff does provide other probative evidence of
       discrimination, that evidence, taken together with evidence that the
       plaintiff was as qualified as or better qualified than the successful
       applicant, might well result in the plaintiff's claim surviving summary
       judgment. On the other hand, in the case in which there is little or no
       other probative evidence of discrimination, to survive summary
       judgment the rejected applicant's qualifications must be so
       significantly better than the successful applicant's qualifications that
       no reasonable employer would have chosen the latter applicant over
       the former.

 Stokes v. Detroit Pub. Schs., 807 F.App’x 493, 502 (6th Cir. 2020) (quoting Bender v.

 Hecht’s Dep’t Stores, 455 F.3d 612, 626–27). A plaintiff's subjective belief that she is

 more qualified does not, of course, suffice to show pretext. Stokes, at 502.

       Here, Ms. Kent does not provide any other probative evidence of

 discrimination. Nor are her qualifications so significantly better than Kreis and

 Stout that no reasonable employer would have chosen them over her. Other than

 her own subjective belief that she is more qualified, Ms. Kent offers only the fact

 that she has more education than Kreis and Stout. And while that is true, Kreis and

 Stout were not selected based on education but for several other reasons—including

 that they were currently working at the Training Academy and Ms. Kent was not.

 (ECF No. 23–1, PageID 395).

       Ms. Kent has failed to present any evidence upon which a reasonable jury

 could determine that Defendant’s stated reasons for failing to promote her were

 mere pretext for discrimination. Accordingly, Defendant’s motion for summary

 judgment is GRANTED.

 V.    CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Summary Judgment

                                           17
Case: 2:19-cv-04306-SDM-KAJ Doc #: 38 Filed: 09/21/21 Page: 18 of 18 PAGEID #: 1137




 (ECF No. 32) is GRANTED. The Clerk is DIRECTED to TERMINATE this case

 from the docket of the United States District Court for the Southern District of

 Ohio.

         IT IS SO ORDERED.

                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          18
